               Case 1:20-cv-04658-RA Document 35 Filed 01/19/21 Page 1 of 1
                                                                     USDC-SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                         DOC#:
SOUTHERN DISTRICT OF NEW YORK                                        DATE FILED: 1/19/2021

 MARIBEL MOSES, on behalf of herself and
 all others similarly situated,

                              Plaintiff,
                                                                 No. 20-CV-4658 (RA)
                         v.
                                                                         ORDER
 THE NEW YORK TIMES COMPANY, d/b/a
 The New York Times,

                              Defendant.


RONNIE ABRAMS, United States District Judge:

         On June 17, 2020, Plaintiff Maribel Moses brought this putative class action alleging that

Defendant’s “automatic renewal” scheme for The New York Times subscription plans violates

California law. Defendant filed a motion to dismiss on September 21, 2020. On November 13, 2020,

the parties informed the Court that they had reached an agreement on all materials terms of a class

action settlement and requested a stay, which the Court granted on November 17, 2020.

         No later than February 1, 2021, the parties shall file a letter updating the Court on the status of

settlement negotiations. The case shall remain stayed.

SO ORDERED.

Dated:      January 19, 2021
            New York, New York

                                                    Ronnie Abrams
                                                    United States District Judge
